12‐4601‐cv 
                                   
Federative Republic of Brazil v. Fu                                                          
 
                           UNITED STATES COURT OF APPEALS 
                                               
                                  FOR THE SECOND CIRCUIT 
                                      ________________                                
                                               
                                     August Term, 2013 
                                               
                   (Argued: September 26, 2013      Decided: March 24, 2014) 
                                               
                                   Docket No. 12‐4601‐cv 
                                      ________________                                   
                                               
                                 UNITED STATES OF AMERICA, 
                                               
                                                         Interpleader Plaintiff, 
 
                                                     —v.— 
 
                                      THE FEDERATIVE REPUBLIC OF BRAZIL, 
                                                       
                                                               Interpleader Defendant‐Appellee, 
 
                                   and 
                                      
   TAMMY FU AND ELEANOR FISHER, as Liquidators of Trade and Commerce Bank, 
                                      
                                               Interpleader Defendants‐
                                               Appellants.* 
                           ________________                                  
Before: 
         RAGGI AND DRONEY, Circuit Judges, KEENAN, District Judge.** 

*    The Clerk of Court is directed to amend the official caption as shown above. 

**     The  Honorable  John  F.  Keenan,  of  the  United  States  District  Court  for  the 
                                                         1
                                     ________________  

       In  this  interpleader  action  to  determine  competing  claims  to  $6.8  million 

held by the United States, appellants challenge a grant of summary judgment in 

favor of the Federative Republic of Brazil (“Brazil”), whose claim to the monies 

derives  from  the  criminal  forfeiture  judgment  of  a  Brazilian  court.    Because  we 

construe  the  “penal  law  rule”  to  preclude  United  States  courts  from  directly  or 

indirectly  enforcing  foreign  criminal  laws,  we  vacate  the  grant  of  summary 

judgment  in  favor  of  Brazil.    Nevertheless,  we  recognize  that  28  U.S.C.  §  2467 

creates  an  exception  to  the  penal  law  rule  and,  because  Brazil  has  represented 

that it intends to request, pursuant to its mutual legal assistance treaty with the 

United  States,  that  the  Attorney  General  file  a  §  2467  action  to  secure  the 

interpleader monies for Brazil, we remand with instructions to the district court 

to  afford  Brazil  and  the  Attorney  General  a  reasonable  period  of  time  to  do  so 

before the district court conclusively decides which interpleader party, if any, is 

entitled to the funds at issue.   

       VACATED AND REMANDED. 
                           ________________ 




Southern District of New York, sitting by designation. 

                                             2
          WILLIAM  T.  REID,  IV  (Rachel S. Fleishman, Craig A. Boneau, Reid 
                 Collins  &  Tsai  LLP,  New  York,  New  York;  Chun  T.  Wright, 
                 Esq., Washington, D.C., on the brief), Reid Collins & Tsai LLP, 
                 New York, New York, for Interpleader Defendants‐Appellants. 
                                                           
          JOHN  W.  MOSCOW,  Baker & Hostetler LLP, New York, New York, 
                 for Interpleader Defendant‐Appellee. 
                                ________________   
                                                                       
REENA RAGGI, Circuit Judge: 
 
       The United States filed this interpleader action to resolve competing claims 

to  more  than  $6.8  million  seized  from  a  bank  account  held  by  Kesten 

Development Corporation (“Kesten”), an entity incorporated in the British Virgin 

Islands.  On this appeal, Tammy Fu and Eleanor Fisher, as Liquidators of Trade 

and  Commerce  Bank  (“Liquidators”),  a  Cayman  Islands  bank,  challenge  the 

award  of  summary  judgment  entered  on  October  24,  2012,  in  the  United  States 

District Court for the Southern District of New York (Thomas P. Griesa, Judge), in 

favor of the Federative Republic of Brazil (“Brazil”).  See United States v. Barry 

Fischer  Law  Firm,  LLC,  No.  10‐Civ‐7997,  2012  WL  5259214  (S.D.N.Y.  Oct.  24, 

2012).    The  district  court  concluded  that  a  forfeiture  judgment  entered  by  a 

Brazilian  court  pursuant  to  Brazil’s  successful  criminal  prosecution  of  Kesten’s 

former  principals  and  owners  took  precedence  over  the  Liquidators’  Cayman 

Islands  civil  default  judgment  against  Kesten.    In  so  holding,  the  court  rejected 

                                              3
the  Liquidators’  invocation  of  the  “penal  law  rule,”  a  common  law  principle 

whereby  a  sovereign—in  this  case,  the  United  States—generally  declines  to 

enforce the criminal laws of another nation.   

       For the reasons explained in this opinion, we conclude that the penal law 

rule  precludes  awarding  summary  judgment  in  favor  of  Brazil  based  on  a 

forfeiture  judgment  of  that  sovereign  grounded  in  a  violation  of  Brazil’s  penal 

laws.    At  the  same  time,  however,  we  recognize  that  28  U.S.C.  §  2467—which 

permits  the  United  States  Attorney  General,  upon  request  of  a  foreign  nation 

pursuant to a mutual forfeiture assistance treaty, to petition a United States court 

to  enforce  a  foreign  forfeiture  judgment—is  a  statutory  exception  to  the  penal 

law  rule.    While  no  §  2467  request  from  Brazil  is  presently  before  the  Attorney 

General,  that  nation’s  counsel  advised  this  court  at  oral  argument  that,  if  the 

challenged  summary  judgment  decision  were  vacated  based  on  the  penal  law 

rule, Brazil would promptly file a § 2467 petition pursuant to the nations’ mutual 

legal assistance treaty.   

       Accordingly, while we conclude that the penal law rule requires vacatur of 

summary  judgment  in  favor  of  Brazil,  we  remand  this  case  to  the  district  court 

with  instructions  that  it  afford  Brazil  and  the  Attorney  General  a  reasonable 



                                              4
period  of  time  to  satisfy  §  2467’s  exception  to  that  rule  before  reaching  a  final 

decision in this interpleader action. 

I.       Background 

         The  background  to  this  appeal  is  complex,  involving  criminal  and  civil 

litigation over 15 years in the courts of four countries: the United States, Brazil, 

the Cayman Islands, and the British Virgin Islands. 

         A.    The  United  States’  Seizure  of  the  Funds  at  Issue  and  Its  Own 
               Unsuccessful Forfeiture Litigation 
      
         In  January  1999,  federal  agents,  acting  pursuant  to  a  warrant,  seized 

approximately $6.8 million  in  purported  drug  proceeds  from a  bank account  in 

Kesten’s name at the New York branch of MTB Bank (“Venus Account”).  In June 

2000, the United States commenced a civil forfeiture action in the District of New 

Jersey pursuant to 18 U.S.C. §§ 981, 984, maintaining that the seized funds were 

proceeds  of  violations  of  United  States  money  laundering  laws.1    While  the 

district court initially granted forfeiture, the Third Circuit vacated judgment and 

remanded,  whereupon  the  district  court  granted  Kesten’s  motion  to  dismiss, 


1  In  the  forfeiture  complaint,  it  was  alleged  that  Markos  Glikas  had  laundered 
drug  proceeds  with  the  assistance  of  Kesten  principal  and  Brazilian  national 
Antonio  Pires  de  Almeida  (“Pires”),  who  funneled  the  money  through  various 
bank accounts, placing approximately $6.8 million of such proceeds in the Venus 
Account. 
                                               5
holding that the government had failed to demonstrate probable cause to think 

that  the  funds  in  the  Venus  Account  were  proceeds  of  unlawful  conduct  and 

ordered return of the monies to Kesten.  See United States v. $8,221,877.16 in U.S. 

Currency, 148 F. Supp. 2d 427, 434 (D.N.J. 2001), vacated and remanded, 330 F.3d 

141 (3d Cir. 2003); see id. Civ. No. 00‐2667 (JWB), 2004 U.S. Dist. LEXIS 31706, at 

*18–*19 (D.N.J. July 7, 2004) (granting dismissal).2    

       B.  Brazil’s Initial Effort To Restrain the Venus Account Funds 
        
       Meanwhile, Brazilian authorities were investigating Kesten principal Pires 

and his associates for money laundering, tax evasion, fraud, and other financial 

crimes  violative  of  Brazilian  penal  law.    In  December  2004,  on  the  basis  of 

prosecutors’  representations  that  Pires  and  his  confederates  used  Kesten  and 

other  entities  as  shell  companies  to  launder  illicit  proceeds,  a  Brazilian  court 

issued  a  seizure  warrant  for  the  Venus  Account.    Soon  thereafter,  Brazil 

requested assistance from the United States in executing its warrants pursuant to 

the nations’ mutual legal assistance treaty.  See Treaty Between the Government 

of the United States of America and the Government of the Federative Republic 

2  The  more  than  $8  million  reflected  in  the  caption  of  this  forfeiture  litigation 
includes approximately $1.3 million seized from another New York bank account 
established  for  the  benefit  of  Kesten’s  parent  corporation.    Because  the  parties 
stipulate that only the Venus Account monies are here at issue, we do not discuss 
these other funds further in this opinion.   
                                              6
of  Brazil  on  Mutual  Legal  Assistance  in  Criminal  Matters,  U.S.‐Braz.,  Oct.  14, 

1997, S. Treaty Doc. No. 105‐42 (1998). 

          Upon  receipt  of  Brazil’s  request,  the  Attorney  General  moved  in  the 

District  of  Columbia,  pursuant  to  28  U.S.C.  §  2467,  for  a  temporary  restraining 

order on the funds in the Venus Account.3  On January 26, 2005, the district court 

granted  the  motion,  finding  that  the  United  States  had  demonstrated  a 

substantial  probability  that  Brazil  would  succeed  in  its  forfeiture  action  against 

Pires. 

          The  restraining  order  apparently  remained  in  effect  until  September  22, 

2010, when the United States moved for, and the district court ordered, vacatur 

in  light  of  In  re:  Any  and  All  Funds  or  Other  Assets,  in  Brown  Bros.  Harriman 

& Co.  Account  #8870792  in  the  Name  of  Tiger  Eye  Invs.  Ltd.  (“Tiger  Eye”),  613 

F.3d  1122  (D.C.  Cir.  2010).    In  that  unrelated  case,  the  Court  of  Appeals 

interpreted  § 2467,  as  then  in  effect,  to  permit  the  issuance  of  temporary 

restraining orders “only after a foreign court has entered a forfeiture judgment.”  


3  Title  28  U.S.C.  §  2467  authorizes  federal  courts,  upon  the  request  of  the 
Attorney General of the United States or his designee, to enforce the forfeiture or 
confiscation judgments of foreign nations that are parties to the United Nations 
Convention Against Illicit Traffic in Narcotic Drugs and Psychotropic Substances 
or  with  which  the  United  States  has  a  treaty  or  other  formal  international 
agreement providing for mutual forfeiture assistance. 
                                              7
Id. at 1124 (emphasis in original).  Because the Venus Account was restrained on 

the  basis  of  a  Brazilian  warrant  issued  prior  to  the  entry  of  any  forfeiture 

judgment,  the  restraining  order  on  the  Venus  Account  could  no  longer  stand 

consistent with Tiger Eye.4   

       C.     Liquidators’ Litigation 

       Separate  from  the  described  proceedings,  in  2006,  the  Liquidators 

commenced a Cayman Islands action against Arthur Anderson LLP, the former 

auditor  of  Trade  and  Commerce  Bank  (“TCB”),  to  recover  funds  purportedly 

misappropriated  by  TCB  directors  as  part  of  a  laundering  scheme.    In  October 

2008,  the  Grand  Court  of  the  Cayman  Islands  dismissed  the  suit  based  on  the 

doctrine  of  unclean  hands,  concluding  that  TCB  had  actively  participated  in  its 

directors’ fraud. 

       In August 2010, the Liquidators sued Kesten in the British Virgin Islands, 

alleging  that  TCB’s  directors  had  funneled  over  $15  million  from  the  bank 

through  Kesten  in  an  attempt  to  launder  the  allegedly  misappropriated  funds.  

When  Kesten  failed  to  appear  in  that  action,  the  British  Virgin  Islands  court 

4 In § 2 of the Preserving Foreign Criminal Assets for Forfeiture Act of 2010, Pub. 
L.  No.  111‐342,  124  Stat.  3607,  Congress  amended  28  U.S.C.  §  2467  to  permit 
district courts to issue restraining orders “at any time before or after the initiation 
of  forfeiture  proceedings  by  a  foreign  nation,”  28  U.S.C.  §  2467(d)(3)(A)  (2012) 
(emphasis added), thereby abrogating Tiger Eye.   
                                             8
entered  a  default  judgment  in  the  amount  of  $15,936,369  in  favor  of  the 

Liquidators. 

       The Liquidators sought to domesticate that default judgment in the United 

States  by  filing  suit  against  Kesten  in  the  bankruptcy  court  for  the  Southern 

District  of  New  York.    Once  again,  Kesten  failed  to  appear,  and  on  October  26, 

2010,  the  bankruptcy  court  entered  judgment  in  the  full  amount  in  favor  of  the 

Liquidators. 

       D.     Interpleader Action 

       On  October  20,  2010—approximately  one  month  after  vacatur  of  the 

District of Columbia restraining order on the Venus Account, and approximately 

one  week  before  the  Liquidators  domesticated  their  default  judgment  against 

Kesten—the  United  States  filed  the  instant  interpleader  action  pursuant  to  28 

U.S.C.  § 1335.    Acknowledging  various  parties’  competing  claims  to  the  Venus 

Account  funds  seized  more  than  a  decade  earlier,  the  United  States  asked  the 

district court to determine to whom the money should be paid.  With respect to 

claims by Brazil, the United States alleged that the criminal actions against Pires 

and  his  associates  in  that  country  were  “near  completion,”  and  that  once  the 

Brazilian  court  “enters  a  forfeiture  judgment  against  the  funds,  Brazil  would 



                                             9
[again]  ask  the  United  States,  pursuant  to  its  treaty  obligations,  to  enforce  the 

forfeiture judgment.”  Interpleader Compl. ¶ 23, J.A. 64.   

       E.     Brazilian Judgment 

       On  February  17,  2012,  the  Sixth  Specialized  Federal  Court  of  São  Paulo 

(“São Paulo Court”) entered a single judgment (1) convicting Pires of fraudulent 

mismanagement  of  a  financial  institution,  (2)  finding  the  funds  in  the  Venus 

Account to represent the proceeds of Pires’s scheme, and (3) ordering the Venus 

Account funds forfeited (“Brazilian Judgment”).  On February 2, 2013, after both 

sides appealed, Pires died, prompting the Brazilian appellate court to extinguish 

his personal criminal liability.5  

       F.     The Challenged Summary Judgment Award 

       In  the  interpleader  action,  Brazil  and  the  Liquidators  filed  cross‐motions 

for summary judgment.  Brazil sought transfer of the funds in the Venus Account 

to  the  São  Paulo  Court  for  it  to  hold  pending  resolution  of  the  appeal  of  the 

Brazilian  Judgment.    Brazil  argued  that  its  right  to  the  Venus  Account  funds 

5 This court was advised of these events by letter from the Liquidators’ counsel 
dated March 17, 2014.  We express no opinion on what effect, if any, Pires’s death 
or the recent Brazilian court order might have on Brazil’s ability to enforce that 
portion of the Brazilian Judgment declaring the Venus Account funds forfeited.  
In  this  opinion,  we  decide  only  that  the  singular  means  by  which  Brazil  can 
enforce  a  criminal  forfeiture  judgment  of  its  courts  in  the  United  States  is  in  a 
petition under 28 U.S.C. § 2467. 
                                              10
accrued  when  Pires  committed  his  financial  crime  and,  in  any  event,  the 

Brazilian  Judgment  collaterally  estops  the  Liquidators’  claims.    The  Liquidators 

maintained  that  an  award  of  summary  judgment  to  Brazil  would  violate  the 

penal law rule’s prohibition on one sovereign enforcing another nation’s criminal 

laws.  They also contested Brazil’s invocation of collateral estoppel, arguing that 

(1)  neither  the  Liquidators  nor  Kesten  was  a  party  to  the  Brazilian  criminal 

action,  and  (2)  the  Brazilian  Judgment  is  not  final  as  it  is  subject  to  de  novo 

review on appeal. 

       The district court granted Brazil’s summary judgment motion and denied 

that  of  the  Liquidators.    It  concluded  that  there  was  no  genuine  dispute  that 

Kesten was a shell company dominated by Pires and his criminal co‐defendants, 

implying  that  the  São  Paulo  Court’s  findings  against  those  individuals  could 

thus  be  imputed  to  the  corporation  that  they  controlled.    See  United  States  v. 

Barry  Fischer  Law  Firm,  LLC,  2012  WL  5259214,  at  *3.    Therefrom,  the  district 

court  concluded  that  collateral  estoppel  prevented  the  Liquidators,  asserting 

Kesten’s rights as its judgment‐creditors, from challenging the São Paulo Court’s 

determination that Brazil is entitled to the Venus Account funds.  The court held 

that  the  penal  law  rule  did  not  preclude  judgment  in  favor  of  Brazil  because  it 



                                             11
was not “directly appl[ying] Brazilian law,” and, therefore, its award would not 

“impinge  upon  Brazil’s  sovereignty”  or  “punish  a  party  based  upon  a 

misapplication of foreign law.”  Id. at *7.  The district court ordered the United 

States  to  transfer  the  funds  seized  from  the  Venus  Account  to  the  São  Paulo 

Court, but stayed that order pending this appeal. 

II.    Discussion 

       “We  review  an  award  of  summary  judgment  de  novo,  construing  the 

evidence in the light most favorable to the non‐moving party.”  Lynch v. City of 

New York, 737 F.3d 150, 156 (2d Cir. 2013).  When we do that here, we conclude, 

as  a  matter  of  law,  that  the  penal  law  rule  did  not  permit  the  district  court  to 

grant  summary  judgment  in  favor  of  Brazil  based  on  a  criminal  forfeiture 

judgment  in  the  absence  of  a  §  2467  petition  by  the  Attorney  General.  

Accordingly, we vacate the award of summary judgment.   

       A.  The Penal Law Rule  
        
       The “penal law rule” is an exception to the generally recognized principle 

of international comity that one nation affords recognition “within its territory to 

the legislative, executive, or judicial acts of another nation.”  Hilton v. Guyot, 159 

U.S.  113,  143  (1895);  accord,  e.g.,  Figueiredo  Ferraz  E  Engenharia  de  Projecto 



                                              12
Ltda.  v.  Republic  of  Peru,  665  F.3d  384,  391  (2d  Cir.  2011).    The  penal  law  rule 

was first invoked by the Supreme Court in The Antelope, 23 U.S. (10 Wheat.) 66 

(1825), when Chief Justice Marshall categorically pronounced that “[t]he Courts 

of  no  country  execute  the  penal  laws  of  another,”  id.  at  123.    The  rule  derives 

from  a  corollary  to  the  presumptive  “equality  of  nations”  that  informs 

international law, i.e., that “no nation can prescribe a rule for others.”  Id. at 122.  

Recognizing  the  pronouncement  of  criminal  rules  to  be  a  significant  expression 

of national sovereignty, “the common law” had thus long understood “that acts 

were punished as crimes only by the state or nation whose laws were violated.”  

Robert  A.  Leflar,  Note,  Extrastate  Enforcement  of  Penal  and  Governmental 

Claims, 46 Harv. L. Rev. 193, 195 (1932). 

       Since  The  Antelope,  the  Supreme  Court  has  continued  to  treat  the  penal 

law rule as an “incontrovertible maxim.”  Wisconsin v. Pelican Ins. Co., 127 U.S. 

265, 290 (1888) (stating that penal laws of one sovereign “cannot be enforced by 

the  courts  of  another  country”),  overruled  in  part  on  other  grounds  by 

Milwaukee  Cnty.  v.  M.E.  White  Co.,  296  U.S.  268,  278  (1935)  (holding  that 

Constitution’s Full Faith and Credit Clause requires American states to recognize 

their  respective  tax judgments);  see,  e.g.,  Pasquantino  v.  United  States,  544  U.S. 



                                              13
349,  360–61  (2005)  (recognizing  “rule  against  the  enforcement  of  foreign  penal 

statutes” announced in The Antelope); Banco Nacional de Cuba v. Sabbatino, 376 

U.S. 398, 413 (1964) (reciting “principle enunciated in federal and state cases that 

a court need not give effect to the penal or revenue laws of foreign countries or 

sister states”6); Oklahoma ex rel. West v. Gulf, Colo. & Santa Fe Ry. Co., 220 U.S. 

290, 299 (1911) (identifying “rule that the courts of no country execute the penal 

laws of another” (internal quotation marks omitted)). 

       Our  own  court  has  followed  suit,  with  Learned  Hand  expanding  on  the 

rule’s  rationale.    Judge  Hand  explained  the  danger  in  requiring  United  States 

courts  to  “pass  upon  the  provisions  for  the  public  order  of  another  state,” 

something  that  “is,  or  at  any  rate  should  be,  beyond  the  powers  of  a  court.”  

Moore v. Mitchell, 30 F.2d 600, 604 (2d Cir. 1929) (L. Hand, J., concurring), aff’d 

on other grounds, 281 U.S. 18 (1930).  Judge Hand further noted that enforcement 

of  foreign  criminal  laws  would  enmesh  courts  in  “the  relations  between  the 

states  themselves,”  a  matter  outside  judicial  competence  and,  in  any  event, 

“intrusted  to  other  authorities”  under  our  system  of  separation  of  powers.    Id.; 

6 The “revenue rule,” a corollary to the penal law rule, provides that “courts of 
one sovereign will not enforce final tax judgments or unadjudicated tax claims of 
other  sovereigns.”    Attorney  Gen.  of  Can.  v.  R.J.  Reynolds  Tobacco  Holdings, 
Inc.,  268  F.3d 103,  109  (2d  Cir.  2001);  see  also  Pasquantino  v.  United States,  544 
U.S. at 360–61 (describing revenue rule as corollary to penal law rule).   
                                             14
see also Oklahoma ex rel. West v. Gulf, Colo. & Santa Fe Ry. Co., 220 U.S. at 299 

(holding that penal law rule “applies not only to prosecutions and sentences for 

crimes and misdemeanors, but to all suits in favor of the state for the recovery of 

pecuniary penalties for any violation of statutes for the protection of its revenue 

or  other  municipal  laws,  and  to  all  judgments  for  such  penalties”  (emphasis 

removed)  (internal  quotation  marks  omitted));  Attorney  Gen.  of  Can.  v.  R.J. 

Reynolds  Tobacco  Holdings,  Inc.,  268  F.3d  103,  109–20  (2d  Cir.  2001) 

(expounding  upon  justifications  for  revenue  rule,  including  “respect  for 

sovereignty,  concern  for  judicial  role  and  competence,  and  separation  of 

powers”).  

      While judicial recognition of the penal law rule has been long‐standing, the 

rule’s scope has sometimes required clarification.  Thus, in Wisconsin v. Pelican 

Insurance Co., the Supreme Court explained that the penal law rule applied “not 

only  to  prosecutions  and  sentences  for  crimes  and  misdemeanors,”  but  also  to 

any  proceeding  “compelling  the  offender  to  pay  a  pecuniary  fine  by  way  of 

punishment”  for  a  criminal  offense.    127  U.S.  at  290,  299.    In  Huntington  v. 

Attrill, 146 U.S. 657 (1892), the Supreme Court explained further that a penal law 

is one where “the wrong sought to be redressed is a wrong to the public” rather 



                                           15
than “to the individual,” that is, a law “punish[ing] an offense against the public 

justice  of  the  state”  as  opposed  to  “afford[ing]  a  private  remedy  to  a  person 

injured  by  the  wrongful  act,”  id.  at  668,  673–74;  accord  Yahoo!  Inc.  v.  La  Ligue 

Contre  Le  Racisme  Et  L’Antisemitisme,  433  F.3d  1199,  1219  (9th  Cir.  2006)  (en 

banc); see also Banco Nacional de Cuba v. Sabbatino, 376 U.S. at 413 n.15 (stating 

that  for  purposes  of  penal  law  rule,  penal  law  “is  one  which  seeks  to  redress  a 

public rather than a private wrong”).7  

       B.     Applying the Penal Law Rule to this Case   

       When we apply the principles just discussed to this case, we conclude that 

the penal law rule barred the district court from granting summary judgment in 

favor  of  Brazil  and  ordering  transfer  of  the  disputed  funds  to  the  São  Paulo 

Court. 


7  We  have  similarly  held  the  related  revenue  rule  to  apply  to  both  direct  and 
indirect enforcement efforts.  See Attorney Gen. of Can. v. R.J. Reynolds Tobacco 
Holdings,  Inc.,  268  F.3d  at  131–32  (identifying  direct  enforcement  effort  where 
“Canada  would  have  a  United  States  court  require  defendants  to  reimburse 
Canada  for  its  unpaid  taxes”  and  indirect  enforcement  effort  where  Canada 
sought reimbursement of its law enforcement costs, which are “derivative of the 
taxes  Canada  sought  to  enforce”);  cf.  Pasquantino  v.  United  States,  544  U.S.  at 
364  (stating  that  revenue  rule  is  not  implicated  when  United  States  enforces  its 
own criminal laws because “prohibition on the enforcement of foreign penal law 
does  not  plainly  prevent  the  Government  from  enforcing  a  domestic  criminal 
law” (emphasis in original)).  
  
                                             16
       The sole basis for the district court’s decision, as Brazil itself concedes, was 

the  Brazilian  Judgment  resulting  from  the  Pires  criminal  prosecution.    See 

Appellee’s  Br.  23  (“As  a  result  of  the  [Pires  defendants’]  convictions,  the  São 

Paulo  Court  issued  a  judgment  finding  that  the  Venus  Account  Funds  were 

derived  from  crimes  committed  against  Brazil  .  .  .  .”).    In  that  single  judgment, 

the São Paulo Court not only found Pires and his co‐defendants guilty of charged 

crimes and imposed incarceratory sentences, but also determined that monies in 

the  Venus  Account  were  forfeitable  to  Brazil  pursuant  to  that  country’s  Penal 

Code  Art.  91(II)(b),  because  the  funds  “derived”  from  and,  thus,  “represent 

proceeds”  of,  proved  violations  of  Brazil’s  penal  laws.    Brazilian  J.  ¶ 16.3, 

Supplemental App. 59.  Thus, Brazil’s request to transfer the funds seized from 

the  Venus  Account  to  its  São  Paulo  Court  is  properly  understood  to  seek 

enforcement  of  that  country’s  penal  laws  in  order  to  redress  a  public,  and  not 

simply a private, wrong.  See Banco Nacional de Cuba v. Sabbatino, 376 U.S. at 

413 n.15; Wisconsin v. Pelican Ins. Co., 127 U.S. at 290. 

       In  urging  otherwise,  Brazil  contends  that  the  forfeiture  judgment  is  more 

akin  to  a  civil  in  rem  award,  not  subject  to  the  penal  law  rule.    We  are  not 

persuaded. 



                                              17
       First, for an action to be in rem, the property at issue generally must itself 

be located within the jurisdiction of the ordering court.  See Wisconsin v. Pelican 

Ins. Co., 127 U.S. at 291 (referencing in rem forfeiture awards respecting “specific 

property  within  [court’s]  jurisdiction”);  see  generally  United  States  v.  James 

Daniel  Good  Real  Prop.,  510  U.S.  43,  57  (1993)  (stating  that  “to  institute  and 

perfect  proceedings  in  rem,  .  .  .  the  thing  should  be  actually  or  constructively 

within  the  reach  of  the  Court”  (internal  quotation  marks  and  alterations 

omitted)).  The funds seized from the Venus Account were not located within the 

jurisdiction of the São Paulo Court at the time of the forfeiture judgment at issue; 

rather, the funds were within the jurisdiction of the United States.  Thus, it is by 

no  means  clear  that  the  forfeiture  provision  of  the  Brazilian  Judgment  can 

reasonably be viewed as an in rem award. 

       Second,  and  in  any  event,  courts  have long  recognized  that,  for  purposes 

of  the  penal  law  rule,  “[w]hat  matters  is  not  the  form  of  the  action,  but  the 

substance  of  the  claim.”    Attorney  Gen.  of  Can.  v.  R.J.  Reynolds  Tobacco 

Holdings, Inc., 268 F.3d at 120; see Wisconsin v. Pelican Ins. Co., 127 U.S. at 290.  

Thus,  at  the  same  time  the  Supreme  Court  stated  that  a  country’s  in  rem 

forfeiture  awards  “will  be  recognized  and  upheld  in  the  courts  of  any  other 



                                             18
country in which the title to the property is brought in issue,” it cautioned that 

“recognition of a vested title in property is quite different from the enforcement 

of a claim for a pecuniary penalty.”  Wisconsin v. Pelican Ins. Co., 127 U.S. at 291 

(emphasis  added);  cf.  Donnelly  v.  FAA,  411  F.3d  267,  270–71  (D.C.  Cir.  2005) 

(upholding  recognition  of  Japanese  criminal  conviction  as evidence  in  domestic 

license‐revocation  proceeding).    In  this  interpleader  action,  Brazil  does  not  ask 

the  district  court  simply  to  recognize  the  existence  of  its  forfeiture  judgment; 

rather,  Brazil  seeks  the  district  court’s  assistance  in  enforcing  that  judgment  by 

transferring funds presently within the United States to Brazil.8  In short, Brazil 

asks  the  United  States  to  surrender  its  own  in  rem  jurisdiction  over  the  Venus 

Account to Brazil, an essential step in the enforcement of that country’s forfeiture 

judgment  and  the  penal  laws  that  inform  it.    See  Attorney  Gen.  of  Can.  v.  R.J. 

Reynolds  Tobacco  Holdings,  Inc.,  268  F.3d  at  130–32  (recognizing  that  revenue 

and penal law rules bar claims for indirect as well as direct enforcement). 

8 The distinction between recognizing and enforcing foreign penal judgments is 
widely recognized, as demonstrated by our citation to Regazzoni v. K.C. Sethia 
(1944) Ltd., [1956] 2 Q.B. 490, 515–16 (C.A.), aff’d, [1957] 3 All E.R. 287 (H.L.), in 
Attorney General of Canada v. R.J. Reynolds Tobacco Holdings, Inc., 268 F.3d at 
133  n.42.    In  K.C.  Sethia,  Lord  Denning  explained  that  while  “courts  will  not 
enforce [revenue or penal] laws at the instance of a foreign country[, i]t is quite 
another matter to say that we will take no notice of them.  It seems to me that we 
should take notice of the laws of a friendly country, even if they are revenue laws 
or penal laws.”  [1956] 2 Q.B. at 515.    
                                             19
       United States v. Ursery, 518 U.S. 267 (1996), upon which Brazil relies, is not 

to the contrary.  There, the Supreme Court held that the Double Jeopardy Clause 

of  the  United  States  Constitution  does  not  bar  law  enforcement  officials  of  this 

country  from  pursuing  a  civil  in  rem  forfeiture  proceeding  after  a  criminal 

prosecution  because  such  an  in  rem  proceeding  is  not  a  second  punishment  of 

the individual defendant for purposes of double jeopardy.  See id. at 287–88.  The 

Supreme Court had no occasion in Ursery to consider, much less decide, whether 

a  foreign  forfeiture  judgment  is  nevertheless  “penal”  for  purposes  of  the  penal 

law  rule.    Nor  did  it  have  occasion  to  consider  that  question  where,  as  here, 

forfeiture did not follow conviction but, rather, was decided with conviction in a 

single criminal proceeding and pronounced in a single criminal judgment. 

       Nevertheless,  Ursery  does  lend  some  support  to  application  of  the  penal 

law  rule  in  this  case  by  reiterating  a  point  made  over  sixty  years  earlier  in 

Various Items of Personal Property v. United States, 282 U.S. 577 (1931), i.e., an in 

rem  forfeiture  proceeding  does  enforce  penal  laws,  but  it  does  so  against 

property  rather  than  persons.    “‘It  is  the  property  which  is  proceeded  against, 

and,  by  resort  to  a  legal  fiction,  held  guilty  and  condemned  as  though  it  were 

conscious instead of inanimate and insentient.’”  United States v. Ursery, 518 U.S. 



                                            20
at 275 (quoting Various Items of Personal Prop. v. United States, 282 U.S. at 581).  

The penal law rule is not concerned with this distinction between property and 

persons.    Its  focus  is  the  infringement  on  sovereignty  that  occurs  when  one 

country seeks to “punish an offense against the public justice of [another] state.”  

Huntington v. Attrill, 146 U.S. at 674.  That concern is as present in the Brazilian 

Judgment’s  enforcement  of  the  nation’s  penal  laws  against  property  as  against 

persons.  Thus, we conclude that the penal law rule applies to Brazil’s efforts to 

seek  United  States  enforcement  of  its  forfeiture  judgment  by  transferring  the 

funds at issue from the United States to Brazil. 

       Brazil asserts that the penal law rule should not apply where, as here, it is 

an interpleader defendant in a suit initiated by the United States, with which it 

has a mutual legal assistance treaty.  To the extent Brazil thus suggests that the 

United  States’  commencement  of  an  interpleader  action  somehow  evinces  the 

executive  branch’s  recognition  of  Brazil’s  entitlement  to  the  Venus  Account 

funds, we are not persuaded.  An interpleader suit, by its very nature, identifies 

various  possible  claimants  to  the  funds  at  issue,  but  leaves  it  to  the  court  to 

decide which, if any, have a valid claim.  Indeed, to construe the United States’ 

commencement  of  this  interpleader  action  as  Brazil  urges  would  be  to  sanction 



                                             21
bypassing  the  procedure  set  forth  in  28  U.S.C.  §  2467,  which,  as  we  explain 

below,  is  a  statutory  exception  to  the  penal  law  rule  created  by  Congress  for 

enforcing  foreign  forfeiture  judgments.    This  we  decline  to  do.    See  generally 

Attorney  Gen.  of  Can.  v.  R.J.  Reynolds  Tobacco  Holdings,  Inc.,  268  F.3d  at  124 

(observing,  in  case  involving  revenue  rule,  that  tax  treaty  between  Canada  and 

United  States  “confirms  that  Canada  has  other,  more  appropriate,  avenues”  by 

which to pursue claims). 

       At  the  same  time  that  we  conclude  that  the  penal  law  rule  requires  us  to 

vacate  the  district  court’s  award  of  summary  judgment  in  favor  of  Brazil,  we 

recognize  that  Brazil  might  satisfy  the  requirements  of  a  §  2467  exception,  a 

possibility  we  discuss  in  the  next  section  of  this  opinion  to  explain  our 

instructions on remand. 

       C.     28 U.S.C. § 2467:  The Statutory Exception to the Penal Law Rule 

       A common law principle, such as the penal law rule, may be abrogated by 

statute,  provided  the  statute  speaks  directly  to  the  point  addressed  by  the 

common  law.    See  United  States  v.  Texas,  507  U.S.  529,  534  (1993)  (stating  that 

statutes  that  invade  common  law  must  be  read  with  presumption  favoring 

retention  of  long‐established,  familiar  principles,  “except  when  a  statutory 



                                             22
purpose to the contrary is evident” (internal quotation marks omitted)); Rosado 

v.  Civiletti,  621  F.2d  1179,  1192  (2d  Cir.  1980)  (“[N]othing  in  the  doctrine 

enunciated  by  [Chief  Justice]  Marshall  [in  The  Antelope]  precludes  a  sovereign 

power from extending recognition to another’s penal laws where it chooses to do 

so.”).    Title  28  U.S.C.  §  2467  “speaks  directly”  to  the  question  addressed  by  the 

penal law rule, i.e., courts’ ability to enforce a foreign nation’s penal laws.  The 

statute  expressly  authorizes  a  United  States  district  court,  subject  to  the 

requirements  set  forth  in  §  2467,  to  enforce  a  “foreign  forfeiture  or  confiscation 

judgment,”  defined  to  include  judgments  compelling  the  payment  of  proceeds 

from foreign crimes.  28 U.S.C. § 2467(a)(2), (c).   

       Moreover, § 2467 grants such authority subject to conditions that alleviate 

various concerns informing judicial adherence to the penal law rule.  See Moore 

v. Mitchell, 30 F.2d at 604 (L. Hand, J., concurring); accord Attorney Gen. of Can. 

v.  R.J.  Reynolds  Tobacco  Holdings,  Inc.,  268  F.3d  at  111–19.    Specifically,  by 

limiting  courts’  enforcement  authority  to  nations  that  are  subject  to  certain 

international agreements or treaties and that satisfy certain statutory conditions, 

§ 2467 reserves to the legislature and the executive, the branches of government 

entrusted  with  foreign  policy  responsibility,  the  sovereign  task  of  identifying 



                                              23
those  countries  whose  criminal  laws  the  United  States  will  consider  enforcing.  

Further,  by  vesting  sole  discretion  in  the  Attorney  General  to  decide  which 

particular  foreign  enforcement  petitions  to  pursue,  §  2467  ensures  that  the 

executive  alone  will  weigh  the  foreign  affairs  implications  of  any  enforcement 

action.  See 28 U.S.C. § 2467(b)(2) (mandating that Attorney General’s decision as 

to “whether, in the interest of justice, to certify the request [for enforcement of a 

foreign  forfeiture  judgment]  .  .  .  shall  be  final  and  not  subject  to  either  judicial 

review or review under [the Administrative Procedure Act]”).  Moreover, if the 

Attorney  General  initiates  an  enforcement  action,  §  2467  cabins  the  judiciary’s 

enforcement discretion by directing that district courts “shall” grant enforcement 

of  a  foreign  judgment  unless  jurisdiction  or  due  process  concerns  are  evident, 

matters  falling  comfortably  within  the  sphere  of  judicial  competence  to  assess.   

See id. § 2467(d)(1).9 


9     The jurisdictional and due process concerns are as follows: 
 
         (A) the  judgment  was  rendered  under  a  system  that  provides 
         tribunals  or  procedures  incompatible  with  the  requirements  of  due 
         process of law; 
          
         (B) the foreign court lacked personal jurisdiction over the defendant; 
          
         (C) the foreign court lacked jurisdiction over the subject matter; 
          
                                               24
       Thus, we construe § 2467 to establish a statutory exception to the penal law 

rule for foreign judgments falling within its terms. 

       At oral argument, counsel for Brazil represented that, if this court were to 

vacate the award of summary judgment in its favor based on the penal law rule, 

it  would  promptly  petition  the  United  States  to  initiate  a  §  2467  proceeding.  

There  is  no  reason  to  doubt  the  representation;  Brazil  petitioned  for  §  2467 

assistance with respect to the Venus Account in 2005, see supra at 6–7, and has 

done  so  in  other  proceedings,  see,  e.g.,  In  re  Seizure  of  Approximately 

$12,116,153.16 and Accrued Interest in U.S. Currency, 903 F. Supp. 2d 19 (D.D.C. 

2012).    Thus,  we  remand  this  case  to  the  district  court  with  instructions  that  it 

afford Brazil a reasonable period of time to request and the Attorney General a 

reasonable period of time to file a § 2467 enforcement action.  If Brazil fails, or if 

the Attorney General declines, to do so, the district court shall then determine, in 




      (D) the  foreign  nation  did  not  take  steps,  in  accordance  with  the 
      principles  of  due  process,  to  give  notice  of  the  proceedings  to  a 
      person  with  an  interest  in  the  property  .  .  .  in  sufficient  time  to 
      enable him or her to defend; or 
       
      (E) the judgment was obtained by fraud. 
       
28 U.S.C. § 2467(d)(1). 
                                              25
light  of  our  decision  today,  whether  any  interpleader  party  is  entitled  to  the 

funds seized from the Venus Account. 

        Our  decision  to  vacate  and  remand  makes  it  unnecessary  for  us  now  to 

decide  other  disputes  between  the  parties,  specifically,  (1)  whether  the 

Liquidators  are  collaterally  estopped  from  asserting  an  interest  in  the  Venus 

Account by virtue of the forfeiture determination in the Brazilian Judgment, and 

(2)  the  priority  of  the  Brazilian  Judgment  as  compared  to  the  British  Virgin 

Islands default judgment procured by the Liquidators.  These matters may well 

be further informed by § 2467 proceedings, both at the Attorney General review 

stage  and,  if  a  proceeding  is  initiated,  upon  district  court  review  of  jurisdiction 

and due process.  Thus, nothing in this opinion should be construed to limit the 

parties  on  remand  from  pursuing  these  matters  and  any  others  that  may  be 

relevant. 

III.    Conclusion 

        To summarize, we conclude as follows: 

        1.    Insofar  as  a  forfeiture  judgment  in  favor  of  a  sovereign  determines 

guilt and imposes condemnation—albeit against property rather than persons—

based on violations of a nation’s criminal laws, it is properly viewed as enforcing 



                                              26
those criminal laws and, thus, constitutes a penal judgment for purposes of the 

penal law rule. 

       2.     Brazil’s claim to the disputed interpleader funds in this case is based 

on  a  criminal  judgment  of  one  of  its  courts  that,  in  addition  to  adjudicating 

individual guilt, ordered forfeiture of the disputed funds to Brazil as proceeds of 

proved  violations  of  its  penal  laws.    In  such  circumstances,  the  district  court’s 

order  transferring  the  disputed  funds  from  the  United  States  to  the  Brazilian 

court enforces Brazilian penal laws in a way proscribed by the penal law rule and 

must be vacated. 

       3.     Title 28 U.S.C. § 2467 creates a statutory exception to the penal law 

rule  insofar  as  it  permits  the  Attorney  General  of  the  United  States,  in  his  sole 

discretion,  to  petition  district  courts  to  enforce  the  forfeiture  judgments  or 

confiscation orders of qualifying foreign nations.  Because Brazil represented to 

this court that, if the summary judgment award were vacated based on the penal 

law rule, it would promptly make a § 2467 request to the Attorney General, we 

instruct the district court on remand to afford Brazil a reasonable opportunity to 

do so.  If Brazil fails to do so, or if the Attorney General declines to file a § 2467 

petition on behalf of Brazil, the district court shall proceed to determine, in light 



                                              27
of  today’s  decision,  whether  any  party  is  entitled  to  the  disputed  interpleader 

funds. 

      The award of summary judgment in favor of Brazil is VACATED and the 

case is REMANDED for further proceedings consistent with this opinion. 




                                           28